ACCEPTED
                                                                               FILED: 4/6/2015 8:01:00 AM 02-15-00119-CV
                                                                                             SECOND COURT OF APPEALS
                                                                               SHERRI ADELSTEIN
                                                                               Denton County DistrictFORT
                                                                                                      ClerkWORTH, TEXAS
                                                                                                     4/8/2015 10:43:26 AM
                                                                               By: Joanna Price, Deputy
                                                                                                          DEBRA SPISAK
                                                                                                                CLERK



                                             CAUSE NO. 2012-70581-431

MILAN HAMRLA, PETRA                                           §                  RECEIVED
                                                                   IN THE DISTRICT COURT IN
                                                                              2nd COURT OF APPEALS
CHAUDEJOVA, MICHAEL and                                       §                FORT WORTH, TEXAS
LAURA BREWER, DALIA CHAVARRIA,                                §              04/08/2015 10:43:26 AM
DIANE and GENE HINES and                                      §                    DEBRA SPISAK
KEITH EFFERT,                                                 §                       Clerk
                                                              §
                              Plaintiffs,                     §    DENTON COUNTY, TEXAS
                                                              §
v.                                                            §
                                                              §
CITY OF CARROLLTON, TEXAS,                                    §
                                                              §
                              Defendant.                      §    442nd JUDICIAL DISTRICT



                                                    NOTICE OF APPEAL


TO THE HONORABLE DISTRICT JUDGE AND JUSTICES OF THE COURT OF APPEALS:

          The City of Carrollton, Texas (the City), defendant in the above-referenced action, desires

to appeal the order denying Defendant’s Plea to the Jurisdiction signed by the district court in the

on March 17, 2015. The City gives notice of its intent and desire to appeal the order to the Second

Court of Appeals in Fort Worth. The appeal is an interlocutory, accelerated appeal filed pursuant

to Section 51.014(a)(8) of the Texas Civil Practices and Remedies Code. Note: This case was

transferred to the 442nd District Court from the 431st District Court on February 2, 2015, but

Judge Bailey ruled on the plea after the transfer, presumably under Section 24.003(b) of the Texas

Government Code.




Notice of Appeal                                                                                Page 1
W:\Carrollton\Hamrla\Appeal\Notice of Appeal.docx
                                                    Respectfully submitted,

                                                    /s/ Fredrick “Fritz” Quast
                                                    Fredrick “Fritz” Quast
                                                    Texas Bar No. 24032974
                                                    fquast@toase.com
                                                    George A. Staples
                                                    Texas Bar No. 19058000
                                                    gstaples@toase.com
                                                    Taylor, Olson, Adkins, Sralla,
                                                            & Elam, L.L.P.
                                                    6000 Western Place, Suite 200
                                                    Fort Worth, Texas 76107-4654
                                                    Telephone: (817) 332-2580
                                                    Facsimile: (817)332-4740

                                                    Meredith A. Ladd
                                                    Texas Bar No. 24003368
                                                    Meredith.Ladd@cityofcarrollton.com
                                                    City Attorney for City of Carrollton
                                                    R. Clayton Hutchins
                                                    Texas Bar No. 10344000
                                                    Clayton.Hutchins@cityofcarrollton.com
                                                    1945 E. Jackson Road
                                                    Carrollton, Texas 75006
                                                    Telephone: (972) 466-3046
                                                    Facsimile: (972) 446-3542

                                                    ATTORNEYS FOR DEFENDANT,
                                                    CITY OF CARROLLTON, TEXAS




Notice of Appeal                                                                            Page 2
W:\Carrollton\Hamrla\Appeal\Notice of Appeal.docx
                                            CERTIFICATE OF SERVICE

        A true and correct copy of the above and foregoing Notice of Appeal has been forwarded
via the electronic filing manager and email to the following counsel of record for Plaintiffs in
accordance with Rule 21a the Texas Rules of Civil Procedure on this April 4, 2015:

          Mr. Bruce Turner
          bet@bennettweston.com
          Mr. J. Michael Weston
          jmweston@bennettweston.com
          Bennett, Weston, LaJone & Turner, P.C.
          1603 L.B.J. Freeway, Suite 280
          Dallas, Texas 75234

                                                    /s/ Fredrick “Fritz” Quast
                                                    Fredrick “Fritz” Quast




Notice of Appeal                                                                          Page 3
W:\Carrollton\Hamrla\Appeal\Notice of Appeal.docx